Citation Nr: 0921216	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected degenerative joint disease of the lumbar 
spine with radiculopathy, currently evaluated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1969 to July 1973; and in the Army from 
November 1977 to June 1989 and from May 1994 to September 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

Procedural history

In the October 2001 rating decision which forms the basis for 
this appeal, the Veteran was granted service connection for a 
lumbar spine disability; a 10 percent rating was assigned.  
The Veteran disagreed with the assigned disability rating and 
perfected his appeal by filing a timely substantive appeal 
[VA Form 9] in March 2003.

In a July 2006 decision, the Board denied the Veteran's claim 
of entitlement to a disability rating in excess of 10 percent 
for the service-connected lumbar spine disability.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In May 2008, 
counsel for the Veteran and the Secretary of VA filed a Joint 
Motion for Remand.  An Order of the Court dated May 30, 2008 
granted the motion, vacated the Board's July 2006 decision, 
and remanded the case to the Board.

As will be detailed below, in order to comply with the terms 
of the Joint Motion and the October 2007 Order of the Court, 
a remand of this matter is required.  The appeal is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.



REMAND

As noted in the Introduction, the Board's July 2006 decision 
denying the Veteran's claim of entitlement to an increased 
rating for his service-connected lumbar spine disability was 
vacated and remanded by the Court.  The May 2008 Joint Motion 
for Remand, as adopted by the Court's May 30, 2008 Order, 
indicated that a February 2005 VA examination report upon 
which the Board relied had not fully discussed functional 
loss due to pain and thereby failed to adequately discuss the 
requisite rating criteria pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca, 8 Vet. App. at 204-7; 
Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 
06-25 (November 29, 2006), VA's Compensation & Pension 
Service noted that to properly evaluate any functional loss 
due to pain, examiners, at the very least, should undertake 
repetitive testing (to include at least three repetitions) of 
the joint's or spine's range of motion, if feasible.  It was 
determined that such testing should yield sufficient 
information on any functional loss due to an orthopedic 
disability.

In the report of February 2005 VA examination, the examiner 
detailed range of motion findings as to the Veteran's lumbar 
spine and noted the Veteran's complaint of radiculopathy in 
his bilateral lower extremities and weakness in his right 
lower extremity.  The examiner noted that the Veteran 
experienced significant pain on attempting to extend after 
flexion and slight pain on extremes of lateral bending.  
However, despite indicating that the Veteran experienced pain 
on movement, the examiner failed to discuss functional loss 
due to pain in his examination report.  Moreover, as 
indicated by the examiner, repetition of flexion and 
extension motions was not performed.  

Accordingly, pursuant to the Joint Motion, because the 
February 2005 VA examination report failed to adequately 
address the matter of functional loss due to pain in 
accordance with DeLuca, the Board is without a sufficient 
basis in the record by which to consider the Veteran's 
increased rating claim.  See 38 C.F.R. § 4.2 (2008).

The Veteran, through his attorney, has submitted additional 
medical evidence [see, e.g., the treatment record of Dr. M.M. 
dated January 2007] which suggests that the Veteran's lower 
back pain has worsened in severity.  See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse]; see also Snuffer v. Gober, 10 
Vet. App. 400 (1997) [a Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Given the need for further findings and the fact that the 
Veteran was last examined in February 2005, more than four 
years ago, the Board believes that a VA examination is needed 
to assess the Veteran's current lumbar spine symptomatology 
and to sufficiently address all pertinent disability factors 
set forth on 38 C.F.R. §§ 4.40 and 4.45, to include the 
extent of functional loss due to pain.  

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Veteran through 
his attorney and request that he 
identify any relevant recent medical 
examination and treatment records 
pertaining to his service-connected 
lumbar spine disability.  VBA should 
take appropriate steps to secure 
current VA treatment records as well as 
any relevant medical records identified 
by the Veteran and associate them with 
the VA claims file.

2.	The Veteran should be afforded a VA 
examination in order to determine 
the nature and extent of his 
service-connected lumbar spine 
disability with radiculopathy.  The 
Veteran's claims file, including a 
copy of this REMAND, must be made 
available to the examiner.  The 
examiner should specifically 
identify (1) range of motion of the 
Veteran's lumbar spine, including 
motion accompanied by pain, in 
degrees; and (2) functional 
impairment, including upon 
repetitive testing, due to pain, 
incoordination, weakened movement, 
and excess fatigability on use.  
The examiner should also 
specifically describe all 
neurological symptomatology due to 
the Veteran's service-connected 
lumbar spine disability, including 
the extent and severity of 
radiculopathy.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

3.	VBA should then readjudicate the 
Veteran's claim of entitlement to an 
increased disability rating for the 
service-connected lumbar spine 
disability with radiculopathy.  If the 
benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and his attorney with a SSOC and allow 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




